Citation Nr: 0319070	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  96-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for left temporal lobe 
cavernous hemangioma 

3.  Entitlement to service connection for partial complex 
seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1995 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in January and August 
2000.  One of the issues certified on appeal is entitlement 
to service connection for left temporal lobe cavernous 
hemangioma with secondary partial complex seizures.  After 
reviewing the evidence the Board finds that these 
disabilities should be separated in re-characterized as set 
forth on the title page of this decision.


FINDINGS OF FACT

1.  An anxiety disorder is not currently demonstrated.  

2.  The cavernous hemangioma of the left temporal lobe 
is a congenital defect. 

3.  A partial complex seizure disorder is of service origin.

4.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.



CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A cavernous hemangioma of the left temporal lobe is not a 
disease or injury within the meaning of applicable law or 
regulations providing compensation benefits.  38 C.F.R. § 
3.303(c) (2002).  

3.  Partial complex seizure disorder was incurred during 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The April 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in December 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a seizure disorder, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153 (West 2002); 38 C.F.R. 3.306(b) (2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (2002).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90). A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown. Id.  The VA General Counsel has held that service 
connection may be granted, to include based on aggravation, 
for diseases of congenital, developmental, or familial 
origin.  Service connection may not be granted for congenital 
or developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.

I.  Psychiatric disorder

The service medical records fails to show any complaint or 
manifestation of a psychiatric disorder.  The veteran was 
seen at VA outpatient clinic in August 1993. for personal 
problems which began in April 1993.  The impression was 
anxiety.  A VA compensation examination was conducted in 
September 1994.  At that time the diagnosis was anxiety, not 
otherwise specified.  He continued to be seen at a VA 
facility in 1995 and 1996 for several complaints, including 
anxiety.

A hearing was conducted at the RO in August 1996.  At that 
time the veteran testified that he received treatment for his 
psychiatric disorder shortly after his release from active 
duty.  He maintains that it began in service. 

A psychiatric examination was conducted by VA in March 2003.  
At that time, the examiner reviewed the veteran's medical 
history, extracted from review of the claims adjudication 
folder, in detail.  An extensive evaluation was performed 
after which the diagnosis was no gross psychiatric disorder.  
This was based upon the veteran's history records and 
evaluations that showed that the veteran had presented 
symptoms of anxiety, dissociative episodes and cognitive 
deficits due to his seizure disorder.  

Analysis

The service medical rerecords contain no definitive diagnosis 
of a psychiatric disorder.  The post service VA records from 
1993 to 1996 indicate the presence of anxiety.  However, the 
veteran underwent a through psychiatric evaluation on March 
2003.  At that time the examiner indicated that the veteran's 
episodic anxiety was a manifestation of his seizure disorder.  
The examiner found no gross psychiatric disorder.  Without 
current clinical evidence of an acquired psychiatric disorder, 
there is no basis to grant service connection.  Accordingly, 
the Board finds that the weight of the evidence is against the 
veteran's claim and service connection for an anxiety disorder 
is not warranted.  

II.  Cavernous hemangioma of the left temporal lobe, with 
secondary partial complex seizures

A review of the service medical records shows that on 
examination for entry upon active duty in 1973, no 
abnormality was noted.  The veteran was seen at the 
dispensary in April 1989 for complaints of spells, which had 
been present for two years and blurred vision.  He was seen 
again in March 1990 with a three-year history of vertigo and 
blurred vision.  An April 1990 electroencephalogram (EEG) 
showed no significant abnormality.  In January 1992 he again 
complained of dizziness, which had been present for one year.  
The separation examination has no been furnished by the 
appropriate service department.

A neurological examination was performed by VA in September 
1994.  At that time, it was related that the veteran had a 
neuropsychiatric condition and had been treated with Prozac.  
He had had no history of any other major disease and no 
history of a major head trauma.  He stated that about 8 years 
earlier he had started having episodes described as profuse 
sweating and generalized weakness that lasted from 40 seconds 
to 2 minutes.  There were accompanied by a loss of awareness 
of surroundings.  He stated that other people were generally 
not aware of these episodes.  Examination was essentially 
normal.  The diagnosis was to rule out partial complex 
seizures.  It was noted that, even though both a CT scan and 
EEG study were reported as normal, this was not enough to 
rule out a seizure disorder.  A complete evaluation in a 
neurology clinic was recommended.  

The veteran was hospitalized at a VA facility in May 1995 for 
the purpose of ruling out whether he had a seizure disorder.  
An EEG study showed slow waves on the left temporal lobe and 
a brain MRI study showed a left temporal lobe cavernous 
hemangioma.  After evaluation, the diagnoses were partial 
complex seizures and left temporal lobe cavernous hemangioma.  

Of record are a report of a private MRA conducted in December 
1995 and an accompanying statement from a private 
neurologist.  The neurologist stated that the MRA showed no 
vascular malformation.

The veteran underwent a VA psychological evaluation at which 
time the impression was deferred.

The veteran testified at a hearing on appeal in August 1996.  
At that time, he related that he had sustained an injury in a 
motorcycle accidence approximately one year prior to the 
development of his seizure disorder symptoms.  He stated he 
flew over a car with which he had contact and landed on a 
grassy area, that he was wearing a helmet, but that he did 
not get up immediately and thought that he had been 
unconscious for 20 to 30 seconds.  He did not report his 
accident to the military, as he did not believe that he had 
sustained an injury.  In essence, he stated that he did not 
remember the accident when he first started having the dizzy 
spells in service.  He stated that he believed that his 
seizure disorder was the result of service and not because he 
was born with the disorder.  

In June 1997 the veteran underwent a VA examination.  
Following the evaluation the examiner stated that according 
the VA treatment records, including MRIs, the veteran had a 
left temporal lobe cavernous angioma with secondary partial 
complex seizures. A private MRI and MRA of the brain showed 
contrary results.  The examiner recommended a review by a 
radiologist.

In March 1999, the RO requested that a board of VA 
radiologist review the veteran's medical records and clarify 
the correct diagnosis of the veteran's disorder.  The 
veteran's records were reviewed by a board of three VA 
radiologists apparently in April 1999.  It was the opinion of 
the board that the most likely diagnosis of the abnormality 
seen in the medial aspect of the left temporal was that of a 
cavernous angioma.  

An examination was conducted by VA in March 2003.  After 
evaluation all of the medical evidence of record, conducting 
a physical examination and having diagnostic tests, including 
an MRI study performed, the examiner made the following 
diagnoses: seizure disorder, complex partial seizures, onset 
during military service and secondary to a structural CNS 
lesion, left temporal cavernous angioma (which is 
hereditary); cavernous angioma, left temporal, structural 
hereditary congenital brain lesion; and no history of head 
trauma in the veteran's service medical records.  The 
examiner attached medical reference material to support his 
opinion.  

Analysis

After complaining of "spells" during service, an April 1990 
EEG failed to show a left temporal cavernous angioma.  Also, a 
private medical workup in 1995 did not establish the presence 
of a left temporal cavernous angioma.  The private physician 
did not review the evidence in the veteran's claims folder.  
However, from 1995 to 2003 the veteran underwent VA 
examinations and work-ups, to include testing conducted during 
a May 1995 period of hospitalization.  Also, his records were 
reviewed by a board of three VA radiologists.  The final 
conclusion was that the veteran had a left temporal cavernous 
angioma.  In view of the VA's extensive evaluations, which are 
current and the various examiners' review of all the records 
in the claims folder, the Board places more probative value on 
the VA examiners' diagnosis.  Accordingly, the Board finds 
that the weight of the evidence shows that the veteran does 
have a left temporal cavernous angioma.  As indicated by the 
VA examiner in March 2003, a left temporal cavernous angioma 
is a congenital/hereditary disorder and not a disease or 
injury for which service connection may be granted.  38 C.F.R. 
§ 3.303; VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

However, the veteran is also claiming service connection for a 
partial complex seizure disorder.  The VA examiner in March 
2003 indicated that the seizure disorder was secondary to the 
left temporal cavernous angioma is a congenital disorder.  
However, the VA examiner also opined that the partial complex 
seizure disorder had its onset during active duty.  This is 
confirmed by the service medical records which indicate that 
the seizure disorder began around 1987, approximately 14 years 
after the veteran entered active duty.  As such, the Board 
finds that the seizure disorder is a separate ratable 
disability which was initially manifested during active duty.  
Accordingly, service connection for the partial complex 
seizure disorder is warranted. 

The Board notes that the appellant's representative in July 
2003 requested that the Board obtain an IME opinion if the 
veteran's claims were denied.  When, in the judgment of the 
Board, an additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board will obtain an IME. 38 C.F.R. § 20.901(d).  A claimant 
or his representative can request that the Board obtain an 
IME, and the request will be granted upon a showing of good 
cause, such as the identification of a complex or 
controversial medical or legal issue involved in the appeal 
that warrants obtaining such an opinion.  38 C.F.R. § 20.902 
(2002).

The Board concludes that referring this case for an IME is 
not warranted because the records does not disclose that 
there is a complex or controversial medical or legal issue in 
this case.  


ORDER

Service connection for an anxiety disorder is denied.  

Service connection for left temporal lobe cavernous 
hemangioma is denied.   

Service connection for a partial complex seizure disorder is 
granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

